Corrected DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments, in the amendment filed 6/21/2021 with respect to the rejections of claims 1-4, 6-7, 9-12, 14-15, and 17-22 under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (US PGPub No. 2014/0270536) and in view Long et al. (US 2017/0124718) has been considered but are moot in view of the new ground(s) of rejection necessitated by the new amended limitation. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lund et al. (US PGPub No. 2019/0114743). Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US PGPub No. 2019/0114743) and in view Long et al. (US 2017/0124718).
Regarding claim 1, Lund et al. teaches a method for determining a target object in an image, the method comprising 
 segmenting, by an object determination system  the image into segments based on a first set of or more visual attributes and irrespective of a second set of one or more visual attributes corresponding to the target object ( FIGS. 5A and 5B show the image regions as simple lines (e.g., 
bounding boxes 532 or text area 536) dividing the relevant areas (e.g., text 
pixels) from other areas (e.g., non-text pixels), the heat maps may more 
typically indicate (e.g., via colors or shades of gray) the probability that 
each pixel in the map corresponds to the desired feature, paragraph [0048]), 
wherein at least one of the first set of visual attribute is based on a structural format of contents of the image (paragraph [0058] and figures 5-6])
 performing, by the object determination system, one or more morphological operations on one or more of the segments ( figure 7 , paragraph [0068-0069]).
Lund does not teach identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with at least a portion of the contents of the image that is disposed within one of the segments that comprises the true positive candidate.
	Long teaches identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Long’s teachings with Lund’s invention because Long’s teachings are advantageous because they introduce the teaching of scanning ID card information though photographic means and not through a scanning device (see para 0003-0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Lund et al. teaches the method as claimed in claim 1, further comprising receiving, by the object determination system, a document and converting the document into the image before segmenting the image (figure 4, 404)
	Regarding claim 3, Lund et al teaches the method as claimed in claim 1, further comprising identifying, by the object determination system, at least one of one or more paragraphs, one or more logos, one or more -3-tables, one or more footers, or one or more headers in the image using the first set to facilitate segmentation of the image (paragraph [0082-0083]).
	Regarding claim 4, Lund et al teaches the method as claimed in claim 1, wherein the target object comprises at least one field for initials, signature, notary, or seal
	Regarding claim 6, Lund teaches the method as claimed in claim 1, wherein the one or more morphological operations comprise erosion, dilation, or redaction (Under BRI, the method erosion is interpreted as trim or remove certain regions of the target object; para. [0048]; [053])

	The limitation of claim 9-13, 14-15, 17-22 has been addressed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANCY BITAR/Primary Examiner, Art Unit 2664